      Case 1:20-cv-00156-JRH-BKE Document 1 Filed 11/04/20 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          AUGUSTA DIVISION

UNITED STATES OF AMERICA                  )
                                          )
      v.                                  )   Civil Case No.
                                          )
$383,456.21 IN U.S. CURRENCY              )
SEIZED FROM WELLS FARGO                   )

            VERIFIED COMPLAINT FOR FORFEITURE IN REM

      COMES NOW the United States of America, (the “United States” or the

“Government”), by and through Bobby L. Christine, United States Attorney for the

Southern District of Georgia, and Xavier A. Cunningham, Assistant United States

Attorney, and brings this Verified Complaint for Civil Forfeiture In Rem, with the

following allegations:

                           NATURE OF THE ACTION

      1.     In Rem civil forfeiture is permissible under Rule G of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

      2.     The Defendant In Rem is subject to forfeiture to the United States

pursuant to 18 U.S.C. §§ 981(a)(1)(A), 981(a)(1)(C), and 982 on the grounds that the

Defendant Property is proceeds traceable to and/or derived from bank fraud in

violation of 18 U.S.C. § 1344 and property involved in money laundering in violation

of 18 U.S.C. §§ 1956 and/or 1957.




                                        -1-
      Case 1:20-cv-00156-JRH-BKE Document 1 Filed 11/04/20 Page 2 of 7




                             THE DEFENDANT IN REM

      3.     Defendant Property is approximately $383,456.21,              seized from

individual Wells Fargo checking accounts ending in 0106 and 5378, held in the name

of Angela Rupert (hereinafter, the “Defendant Property”).

                          JURISDICTION AND VENUE

      4.     The United States brings this action In Rem in its own right to forfeit

the Defendant Property. This Court has jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28

U.S.C. § 1355(a). This Court has In Rem jurisdiction over the Defendant Property

under 28 U.S.C. § 1355(b).

      5.     Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)

because the acts or omissions giving rise to the forfeiture occurred in this district.

                     OVERVIEW OF THE INVESTIGATION

      6.     This forfeiture action stemmed from a seizure of the Defendant Property

which was determined to be proceeds from an active bank fraud currently under

investigation by the Secret Service.

      7.     The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act is a

federal law enacted on March 29, 2020 and designed to provide emergency financial

assistance to the millions of Americans who are suffering the economic effects caused

by the COVID-19 pandemic. One source of relief provided by the CARES Act was the

authorization of up to $349 billion in Small Business Administration (“SBA”)

guaranteed forgivable loans to small businesses through the Paycheck Protection




                                          -2-
      Case 1:20-cv-00156-JRH-BKE Document 1 Filed 11/04/20 Page 3 of 7




Program (“PPP”). In April 2020, Congress authorized over $300 billion in additional

PPP funding.

      8.     In order to obtain a PPP loan, a qualifying business must submit a PPP

loan application, which must be signed by an authorized representative of the

business. The PPP loan application requires the business (through its authorized

representative) to acknowledge the program rules and make certain affirmative

representations and certifications in order to be eligible to obtain the PPP loan. In

the PPP loan application, the small business (through its authorized representative)

must state, among other things, its: (a) average monthly payroll expenses; and (b)

number of employees. These figures are used to calculate the amount of money the

small business is eligible to receive under the PPP. In addition, businesses applying

for a PPP loan must provide documentation showing their payroll expenses.

      9.     A PPP loan application must be processed by a participating financial

institution (the lender). If a PPP loan application is approved, the participating

financial institution funds the PPP loan using its own monies, which are 100%

guaranteed by SBA. Data from the application, including information about the

borrower, the total amount of the loan, and the listed number of employees, is

transmitted by the lender to the SBA in the course of processing the loan.

      10.    PPP loan proceeds must be used by the business on certain permissible

expenses, to include payroll costs, interest on mortgages, rent, and utilities. The PPP

allows the interest and principal on the PPP loan to be entirely forgiven if the

business spends the loan proceeds on these expense items within a designated period




                                         -3-
      Case 1:20-cv-00156-JRH-BKE Document 1 Filed 11/04/20 Page 4 of 7




of time (usually 24 weeks of receiving the proceeds) and uses at least 60% of the PPP

loan proceeds on payroll expenses.

      11.    The PPP is overseen by the SBA, which is headquartered at 409 3rd

Street SW, Washington, DC 20416, and has authority over all loans. Individual PPP

loans, however, are issued by private approved lenders (most commonly, banks and

credit unions), who receive and process PPP applications and supporting

documentation, and then make loans using the lenders’ own funds. To date, over

4,900 lending institutions have participated in the PPP.

                    FACTS AND BASIS FOR FORFEITURE

      12.    Angela Ruppert (“Ruppert”) works for Transitions Real Estate in North

Augusta South Carolina.

      13.    During an ongoing and         continuing investigation into     alleged

fraudulently obtained SBA loans, U.S. Secret Service Special Agent Sean Sojack

learned of a deposit of more than $56,000 into a Wells Fargo account belonging to

Ruppert.

      14.    While further investigating the legitimacy of these funds Agent Sojack

discovered that an additional $500,000 that was deposited into two accounts; one was

a personal account belonging to Ruppert ending in 5378, and the other was a business

account ending in 0106 held in the name Transitions Real Estate which was

controlled by Ruppert.

      15.    Both aforementioned accounts were opened less than 30 days prior to

these deposits.




                                        -4-
      Case 1:20-cv-00156-JRH-BKE Document 1 Filed 11/04/20 Page 5 of 7




      16.    On September 21, 2020 at approximately 11:30am, Agent Sojack placed

a recorded telephonic call to Ruppert. During that call she informed Agent Sojack

that she had been contacted by a man on the dating site Tinder. Soon after the online

relationship began this unknown subject began to provide money to Ruppert. She

advised that it was small amounts at first. However beginning on or around July 20,

2020, and continuing on or around August 7, 2020, approximately $500,000 was

deposited into the two accounts she had previously opened. Two of the deposits

included a $348,573 deposit for SBA Global Logistics and a $56,100 deposit for Four

Winds Gallery. Both of these deposits are marked as “SBAD Treas 310” deposits.

      17.    Financial Institutions identify deposits coming from the United States

Treasury Small Business Administration Disaster relief program as SBAD 310.

These identifications are specifically designed for the PPP loan program Congress

enacted as referenced above in Paragraphs 7-11.

      18.    When asked, Ruppert stated she has no connection with either of these

entities and has no knowledge of an SBA loan in those names. Therefor the funds

deposited into her account constitute fraudulent activity and thus are subject to

seizure.

      19.    Ruppert was directed by the unknown subject to withdraw money from

the accounts previously identified and then deposit them into various accounts.

Ruppert stated, and evidence shows, that she conducted some of those transactions

at ATM’s located in Augusta GA. She further wired money to accounts both known

and unknown to her. At an unspecified date Ruppert contacted her Attorney, Jessie




                                        -5-
      Case 1:20-cv-00156-JRH-BKE Document 1 Filed 11/04/20 Page 6 of 7




Glen and made him aware of what had happened. She stated she felt as though

something was not right and asked for his guidance. Ruppert went on to say that she

and Glen contacted Wells Fargo and asked that the accounts be frozen and held until

such time as they could determine the legitimacy of the funds.

      20.    At the time Ruppert estimated there was up to $390,000 still located in

the two above referenced accounts.

      21.    On September 28, 2020, a Magistrate Judge in the Southern District of

Georgia issued a seizure warrant to Wells Fargo, thus permitting the Government to

seize the Defendant Property held in the accounts.

      22.    On October 8, 2020, Wells Fargo turned over $383,456.21 which is now

the Defendant Property in this civil forfeiture matter.

                             PRAYER FOR RELIEF

      WHEREFORE, the United States of America prays that:

      A.     process of a Warrant for Arrest and Notice In Rem be issued for the

arrest of the Defendant Property;

      B.     that due notice be given to all parties to appear and show cause why the

forfeiture should not be decreed.

                                               Respectfully submitted,

                                               BOBBY L. CHRISTINE
                                               UNITED STATES ATTORNEY

                                               /s/ Xavier A. Cunningham
                                               ___________________________
                                               Xavier A. Cunningham
                                               Assistant United States Attorney
                                               New York Bar Number 5269477



                                         -6-
     Case 1:20-cv-00156-JRH-BKE Document 1 Filed 11/04/20 Page 7 of 7




P.O. Box 8970
Savannah, GA 31412




                                   -7-
